      Case 1:20-cv-00128-HSO-RHW Document 10 Filed 07/17/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION

CASEY THOMAS HAVARD, #48179                                                             PLAINTIFF

VERSUS                                              CIVIL ACTION NO. 1:20-cv-128-HSO-RHW

STATE OF MISSISSIPPI DEPARTMENT OF CORRECTIONS, et al.                              DEFENDANTS

                ORDER GRANTING PLAINTIFF’S MOTION [7] TO AMEND
                          REQUESTING A JURY TRIAL

       This matter comes before the Court on Plaintiff’s Motion [7] filed on April 28, 2020,

requesting a jury trial. A review of the Complaint reveals that Plaintiff requested a jury trial in

the “Relief” portion of his Complaint. Compl. [1] at 6. The Court finds that Plaintiff’s jury

demand contained in his Complaint [1] along with his Motion [7] satisfies the written demand

required in Rule 38(b) of the Federal Rules of Civil Procedure. Accordingly, it is

       ORDERED that Plaintiff’s Motion [7] requesting a jury trial is granted.

       SO ORDERED this the 17th day of July, 2020.

                                              s/Robert H. Walker
                                              UNITED STATES MAGISTRATE JUDGE
